                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                CASE NO. 5:20-CV-00022-M



 SHEILA DUNN,                                 )
                                 Plaintiff,   )
                                              )
 V.                                           )                   ORDER
                                              )
 ANDREW SAUL, Commissioner of                 )
 Social Security,                             )
                        Defendant.            )


        This matter is before the court on Plaintiffs Motion for Judgment on the Pleadings [DE-16] and


Defendant's Motion for Remand to the Commissioner [DE-22]. Counsel for Plaintiff has consented to

remanding this case for further administrative proceedings. DE-22 at 2.


       Accordingly, for good cause shown, the court hereby reverses the Commissioner's


decision under sentence four of 42 U.S.C. § 405(g) and remands the case to the Commissioner for


further proceedings. See Shala/av. Schaefer, 509 U.S. 292 (1993) ; Melkonyan v. Sullivan, 501


U.S. 89 (1991).
                                -;tt-
       so ORDERED this the 18       day of September, 2020.




                                                              ?-Llr~u-s<::-=T---;;
                                                              RICHARD E. MYE~ II
                                                              U.S. DISTRICT COURT JUDGE




              Case 5:20-cv-00022-M Document 23 Filed 09/18/20 Page 1 of 1
